Title: To James Madison from George Davis, 19 December 1805 (Abstract)
From: Davis, George
To: Madison, James


          § From George Davis. 19 December 1805, New York. “I had the honor to lay before you a dispatch under date of the 31st. of August, detailing the transactions of our Squadron off Tunis; and the reasons which forced me to return to the U. States. It affords me some Satisfaction to find that no charges exist against me, nor, that any part of my conduct, has been disapproved of; in as much, as I am disposed to infer, that the Distrust, evinced towards me, by the Agents of Govt. is not sanctioned, by the Honle. The Secretary of State.
          “I have there fore the honor to report myself ready, to return to the duties of the office lately assigned me.”
        